Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A pair of tapered blades (line 7, claim 1, only one of the pair is shown)
A pair of first parallel shearing blades (line 11, claim 1, only one of the pair is shown)
A pair of second parallel shearing blades (line 13, claim 1, only one of the pair is shown)
Attaching portions (line 14, claim 1)
A pair of tip tapered blades (line 19, claim 1, only one of the pair is shown)
Attaching portions (line 23, claim 1)
A pair of first parallel shearing blade (line 34, claim 1, only one of the pair is shown)
A pair of second parallel shearing blade (line 37, claim 1, only one of the pair is shown)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim 1 is objected to because of the following informalities:  
On line 8 of claim 1, “the” is needed before “same”.
On line 11 of claim 1 “adjoins” should be –adjoin--.
On line 11 of claim 1 “is” should be –are--.
On line 13 of claim 1 “is” should be –are--.
On line 14 of claim 1 “is” should be –are--.
On line 20 of claim 1 “is” should be –are--.
On line 22 of claim 1 “is” should be –are--.
On line 34 of claim 1, “blade” should be –blades--.
On line 37 of claim 1, “blade” should be –blades--.
Appropriate correction is required.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 7 of claim 1, it is not understood what it means for the “tip blade” to include a point blade and a pair of tapered blades.  In the drawings, the point blade (31) and the pair of tapered blades (32) appear to be separate blades, and thus do not constitute one “tip blade” together in any meaningful way.
On lines 13 and 14 of claim 1, it is not clear what is meant by “bent”.  Did Applicant mean “angled”?  And what is it angled relative to?  The attaching portions are not identified.  In what plane is the angling occurring?
	Lines 7 and 8 of claim 1 recite that the tip blade, which includes the point blade, has a maximum width the same as the jaw.  Lines 18 and 19 of claim 1 recite that the point blade has a width less than the jaw.  It appears from the drawing that the maximum width of the point blade might be the same as the jaw, at its widest.  This language could be made more clear.  Also, at what point is the jaw width being measured?
	Lines 17-19 of claim 1 recite that the point blade has an end portion and a pair of tip tapered blades.  Only one blade is shown in the drawings.  Is Applicant talking about plural cutting edges, not plural blades?
On lines 22 and 23 of claim 1, it is not clear what is meant by “bent”.  Did Applicant mean “angled”?  And what is it angled relative to?  The attaching portions are not identified. In what plane is the angling occurring?
On lines 24 and 25 it is not clear what “therebetween” is referring to. 
include a width receiving blade and a pair of tip tapered blade receiving blades.  In the drawings, the width receiving blade (36a) and the pair of tip tapered blade receiving blades (36b) appear to be separate blades, and thus do not constitute one “tip blade receiving blade” together in any meaningful way.  Claim 6 has a similar problem.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over LaBounty (5,531,007) in view of Deimel et al.(2005/0150343) and Hall (5,187,868).
Due to the problems mentioned above in regard to 35 USC 112b, it is difficult to parse the exact meaning of claim 1, but Examiner will summarize as best understood;
Each jaw has a tip blade with a front cutting edge and two side cutting edges.
Radially inward therefrom, each jaw has two more side blades, one on each side.
Further radially inward therefrom, each jaw has yet two more side blades, one on each side.
	Further still radially inward therefrom, each jaw has yet two more side blades, one on each side.
	The top jaw requires angles between some of the blades.
	The top jaw is received in a groove of the bottom jaw

	A narrower tip on the top tip blade.
LaBounty is capable of shearing aircraft and shows a shear with all of the above mentioned limitations as best seen in figures 1-3, except LaBounty has only two pairs of side blades instead of three pairs of side blades, and LaBounty’s top tip blade does not get narrower.
In regard to having three pairs of side blades instead of two pairs, Examiner notes that this is well known.  An example of this is Deimel (see figure 1b).  It would have been obvious to one of ordinary skill to have modified LaBounty by switching his two pairs of side blades for three pairs of side blades, as taught by Deimel, since it is known for the same purpose.
With respect to the top tip blade getting narrower, Examiner notes that this is well known.  An example of this is Hall (figure 7).  It would have been obvious to one of ordinary skill to have further modified LaBounty by making his top tip blade narrow, as taught by Hall, as this helps the top tip blade to center itself into the lower jaw.
In regard to claims 2 and 6, Deimel shows the two hydraulics (6,7).  It would have been obvious to one of ordinary skill to have LaBounty employ two hydraulics instead of one, since it is known for the same purpose.
As for claims 3 and 6, as best understood these claims mean that the tip receiving blade (on the bottom jaw) have adjacent side cutting edges for engaging the side cutting edges of the tip blade on the upper jaw.  This feature can be seen in LaBounty’s cover figure, where there are cutting edges adjacent the tip receiving blade 
For claim 4, see LaBounty’s cover figure.
With respect to claim 5, see LaBounty’s claim 2.

Applicant's arguments have been fully considered but they are not persuasive.
In regard to the drawings, some improvements have been made, but many more are needed.  See the drawing objections above.
With respect to the rejections under 35 USC 112b, some improvements have been made, but many other areas have become more problematic.  See the rejection above.
In regard to the prior art rejection, Applicant’s arguments are moot in view of the new base reference to LaBounty.  
If Applicant requires any assistance in drafting additional claim amendments, they are welcome to call the Examiner at any time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724